EXHIBIT 5.1 OPINION OF LATHAM & WATKINS LLP [Latham & Watkins Letterhead] August 20, 2010 Geron Corporation230 Constitution DriveMenlo Park, CA 94025 Re: REGISTRATION OF 671, STOCK, $0. SHARE, OF GERON CORPORATION, PURSUANT TO A REGISTRATION STATEMENT ON FORM S-3 Ladies and Gentlemen: We have acted as special counsel to Geron Corporation, a Delaware corporation (the “Company”), in connection with the registration for resale of an aggregate of 671,074 shares of common stock, $0.001 par value per share (the “Shares”), of which (i) 114,957 Shares are issued to Hongene Biotechnology Limited, a Chinese corporation (“Hongene”), pursuant to the Common Stock Purchase Agreement dated as of August 16, 2010, by and between the Company and Hongene, (ii) 115,779 Shares are issued to Samchully Pharm. Co., Ltd., a Korean corporation (“Samchully”), pursuant to the Common Stock Purchase Agreement dated as of August 16, 2010, by and between the Company and Samchully, (iii) 158,912 Shares are issued to MPI Research, Inc., a Michigan corporation (“MPI”), pursuant to the Common Stock Purchase Agreement dated as of August 16, 2010, by and between the Company and MPI and (iv) 281,426 Shares are issued to ReSearch Pharmaceutical Services, Inc., a Delaware corporation (“ReSearch”), pursuant to the Common Stock Purchase Agreement dated as of August 16, 2010, by and between the Company and ReSearch. The Shares are included in a registration statement on Form S–3 under the Securities Act of 1933, as amended (the “Act”), filed with the Securities and Exchange Commission (the “Commission”) on August 20, 2010 (the “Registration
